       Case 2:20-cr-00134-JAM Document 70 Filed 10/02/20 Page 1 of 4

1    Malcolm Segal, SBN 075481
2
     Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6    edoringer@segal-pc.com
7
     Thomas A. Johnson, SBN 119203
8    Kristy M. Horton, SBN 271250
     Law Office of Thomas A. Johnson
9    400 Capitol Mall, Suite 2560
10   Sacramento, CA 95814
     Telephone: (916) 442-4022
11   taj@tomjohnsonlaw.com
12
     Patrick Wong, SBN 241740
13   Patrick Wong, Esq.
     145 El Camino Real
14   Menlo Park, CA 94025-5234
15   Telephone: (650) 391-5366
     Facsimile: (650) 352-3562
16   patrick@wong.law
17
     Attorneys for Defendant
18   JUAN TANG
19                        UNITED STATES DISTRICT COURT

20                       EASTERN DISTRICT OF CALIFORNIA

21
     UNITED STATES OF AMERICA,        )          Case No. 2:20-CR-00134 JAM
22                                    )
                Plaintiff,            )          STIPULATION REGARDING
23                                    )          EXCLUDABLE TIME PERIODS
     v.                               )          UNDER SPEEDY TRIAL ACT;
24                                    )          FINDINGS AND ORDER
     TANG JUAN,                       )
25
     aka Juan Tang,                   )
26                                    )          Date: October 6, 2020
                          Defendant.  )          Time: 9:15 a.m.
27   ________________________________ )          Judge: Hon. John A. Mendez
28
                                        -1-
                 Stipulation Regarding Excludable Time; Findings & Order
       Case 2:20-cr-00134-JAM Document 70 Filed 10/02/20 Page 2 of 4

1                                      STIPULATION

2          Plaintiff United States of America, by and through its counsel of record, and

3    defendant, by and through defendant’s counsel of record, hereby stipulate as

4    follows:

5          1.     By previous Order, this matter was set for status conference on

6    October 6, 2020.

7          2.     By this stipulation, defendant now moves to continue the status

8    conference until November 10, 2020, and to exclude time between October 6,

9    2020, and November 10, 2020, under 18 U.S.C. §3161(h)(7)(A), B(iv) [Local

10   Code T4].

11         3.     The parties agree and stipulate, and request that the Court find the

12   following:

13                a)    The United States initially provided approximately 260 GB of

14   material seized from electronic media in possession of the defendant Juan Tang.

15   The United States anticipates providing an additional 4 GB of data (approximately

16   180 electronic files) to defense counsel the week of October 5, 2020. The

17   government has represented that the discovery associated with this case includes

18   investigative reports, photographs, documents and other materials. All of this

19   discovery has either been produced or will be produced directly to counsel and/or

20   made available for inspection and copying.

21                b)    Counsel for defendant desires additional time to review the

22   discovery that has been produced with the defendant, review the forthcoming

23   discovery, perform legal research, investigate the case, consult with the

24   defendant, and otherwise prepare for trial.

25                c)    Counsel for defendant believes that failure to grant the above-

26   requested continuance would deny him/her the reasonable time necessary for

27   effective preparation, taking into account the exercise of due diligence.

28                d)    The government does not object to the continuance.
                                          -2-
                  Stipulation Regarding Excludable Time; Findings & Order
       Case 2:20-cr-00134-JAM Document 70 Filed 10/02/20 Page 3 of 4

1                 e)     In addition, the public health concerns cited by the Court’s

2    General Orders 611, 612, 617, and 618 (which suspends all jury trial until further

3    notice) and declarations of judicial emergency by this Court and the Ninth Circuit

4    presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

5    particularly apt.

6                 f)     Based on the above-stated findings, the ends of justice served

7    by continuing the case as requested outweigh the interest of the public and the

8    defendant in a trial within the original date prescribed by the Speedy Trial Act.

9                 g)     For the purpose of computing time under the Speedy Trial Act,

10   18 U.S.C. § 3161, et seq., within which trial must commence, the time period of

11   October 6, 2020 to November 10, 2020, inclusive, is deemed excludable pursuant

12   to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

13   continuance granted by the Court at defendant’s request on the basis of the

14   Court’s finding that the ends of justice served by taking such action outweigh the

15   best interest of the public and the defendant in a speedy trial.

16         4.     Nothing in this Stipulation and Order shall preclude a finding that

17   other provisions of the Speedy Trial Act dictate that additional time periods are

18   excludable from the period within which a trial must commence.

19         IT IS SO STIPULATED.

20
     Dated: October 1, 2020                 MCGREGOR W. SCOTT
21                                          United States Attorney
22

23                                          By:   /s/ Heiko P. Coppola___________
                                                  Heiko P. Coppola
24                                                Assistant United States Attorney
25

26

27

28
                                           -3-
                   Stipulation Regarding Excludable Time; Findings & Order
       Case 2:20-cr-00134-JAM Document 70 Filed 10/02/20 Page 4 of 4

1    Dated: October 1, 2020                   SEGAL & ASSOCIATES, PC
2

3                                             By:   /s/ Malcolm Segal______________
                                                    MALCOLM SEGAL
4                                                   EMILY E. DORINGER
5
                                                    Counsel for Defendant

6
                                              LAW OFFICE of THOMAS A. JOHNSON
7

8
                                              By:   /s/ Thomas A. Johnson__________
9                                                    THOMAS A. JOHNSON
10
                                                     Counsel for Defendant

11

12                                   FINDINGS AND ORDER
13         IT IS SO FOUND AND ORDERED THAT: For the reasons set forth in the
14
     foregoing Stipulation by the parties, the time period from October 6, 2020, through
15
     November 10, 2020, inclusive, is excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A),
16

17   B(iv) [Local Code T4]. The Court finds that the ends of justice served by granting
18   this continuance outweigh the best interests of the defendant and the public in a
19
     speedy trial.
20

21

22   DATED: October 1, 2020                    /s/ John A. Mendez
                                               HONORABLE JOHN A. MENDEZ
23
                                               UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
                                            -4-
                     Stipulation Regarding Excludable Time; Findings & Order
